DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 3-8 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/16/2018.
Response to Amendment and Status of Claims
Applicant's amendment, filed 10/13/2020, has been entered. Claim 1 is amended, no claims are added, and no claims are cancelled. Accordingly, claims 1-8 are pending with claims 1 and 2 considered in this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Specifically, claim 1 requires “a first value (PUS) and a second value (POS)” wherein a product of PUS and POS is less than 0.4 and further wherein “according to accumulative passage rates on the grain size accumulation curve, the first value (PUS) is obtained by subtracting an accumulative passage rate for diameter Dmin from an accumulative passage rate for diameter Dmax/4.45 and the second value (POS) is obtained by subtracting an accumulative passage rate for diameter 4.45Dmin from an accumulation passage rate for diameter Dmax) (underlining included for clarity). There is a lack of sufficient written description for PUS and POS to be determined by subtracting accumulative passage rates such that the ordinarily skilled artisan would not recognize the Applicant to have been in possession of the invention as currently claimed.
To be clear, PUS and POS are defined to be probabilities of the particles becoming under-sized or over-sized (respectively; Paragraphs 0059-0064 of Applicant’s specification as published in the PGPUB). As such, the specification does not support PUS and POS being determined by subtracting accumulative passage rates. 
It appears that Applicant’s claim is missing the step of determining the individual accumulative passage rates for PUS and POS. Paragraph 0066 of the PGPUB is noted for the single instance in the specification of the usage of subtracting or any variation of ‘subtract’ (“[h]ere, the accumulative passage rate means a value obtained by subtracting the smaller value from the larger value after calculating each of the accumulative passage rates corresponding to Dmin, Dmax, Dmax/4.45 and 4.45Dmin values”).
Further, Applicant’s specification at Paragraphs 0068-0070 describes that a grain size accumulation curve was generated and cumulative passage rates were determined for a particular sample having Dmin of 0.85 and Dmax of 4.75. Paragraph 0069 provides a disclosure regarding subtraction of the cumulative passage rate for Dmax and the 4.45 Dmin value as well 
Additionally, Applicant’s disclosure fails to identify the sieve or tool used to generate the grain size accumulation curve. Applicant defines the grain size accumulation curve at Paragraph 0063 where the x-axis is the particle diameter of the particle taken as a logarithmic scale while the y-axis is the weight percentage passing through the particle diameter. The specification fails to disclose the sieve through which the particles pass.
Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claims as currently filed are not adequately enabled by the disclosure because the scope of the patent protection sought encompasses all sizes of soils and particle distributions and does not identify the sieve or vessel through which the claimed passage rate is determined. The ordinarily skilled artisan would be unfairly burdened with determining all potential combination of sieves and particle distributions. To be clear, the claims are not enabled because undue experimentation would be required to determine the tools and/or sieve(s) required for generation of accumulative passing rates. The ordinarily skilled artisan before the effective filing date of the claimed invention would not be apprised how to make or use the invention as claimed without undue experimentation as supported by analysis of the Wands Factors (MPEP 2164.01) and the record as a whole: 
Breadth of claims: The claims are very broad and unbounded by recitations of characteristics/structure, composition, and particle sizes of the claimed ground improvement US and POS (no passing). 
Additionally, soil is a comprehensive term with a wide variety of definitions and/or constituents. Please see 112b below for further explanation of the scope of the term ‘soil’.
Nature of the invention: The invention is directed to particle sizes of soil for ground improvement achieved through “changing the particle diameter distribution of the soil” (Specification at Page 11 line 9). Additionally, Paragraph 0006 of the PGPUB describes that “it is necessary to adjust the particle diameter distribution of the soil in order to promote the strength of the embankment body”. While a person of ordinary skill in the art would understand the necessity of using a sieve or other gradation tool to determine the distribution of particles, the instant specification does not use the word ‘sieve’ or otherwise make mention of any tooling used to generate the passage rates.
State of the prior art: Sieve analysis and particle gradation/distribution testing and characterization for soil stabilization, ground improvement, and other engineering endeavors (recognized as geotechnical engineering) is well established (please see attached Introduction to Geotechnical Engineering 1.1 Introduction NPL which states “Currently, geotechnical engineering has emerged as a well-developed field that interfaces with many other engineers and professionals” which supports the determination that the state of the prior art is well established as well as “Other projects for which the services of a geotechnical engineer are needed include designing dams, embankments, landfills, and assessing the stability of slopes”). 
However, the Introduction to Geotechnical Engineering NPL 1.9 Importance of Soil Testing (Previously Attached) states “Most construction materials such as steel and concrete used in civil engineering are well known and well-defined. Thus, except on the research level, any experimentation is generally done for confirmatory or quality control purposes. Soil, however, is a different story. In the first place, the fundamental controlling relations regarding soil behavior under normal conditions are uncertain. The second and equally important the role of experimentation takes on major importance, as it is the only manner of determining soil behavior”.
While a person of ordinary skill in the art would understand the necessity of using a sieve or other gradation tool to determine the distribution of particles, the instant specification does not use the word ‘sieve’ or otherwise make mention of any tooling/vessel used to generate the passage rates or limit the type of soil or soil sizes such that the passage rates could be determinable without undue experimentation.
 Accordingly, there is a high degree of predictability and expectation when starting parameters and testing conditions are uniform and shared amongst persons skilled in the art. Notably, the instant disclosure lacks such information.
Level of one of ordinary skill: The ordinarily skilled artisan would be an individual experienced with soil analysis, particle distribution, and industrial/scientific requirements for ground engineering projects. 
Level of predictability: The level of predictability in the state of the prior art is high when starting parameters and testing conditions are uniform and shared. However, Applicant’s specification and claims are of such a broad character with minimal guidance from the specification that the ordinarily skilled artisan would not be apprised of the metes and bounds of the invention and how to make or use the invention as claimed without undue experimentation.
Amount of direction provided by the inventor: Inventor direction is limited in the disclosure; the examples do not disclose what tools or sieves are required for the generation of the accumulative passage rate as shown in Figure 6. Table 1 and Pages 18 and 19 of the specification discuss an example of two samples having particle size distributions of 0.85 mm to 4.75 mm and 0.45 mm to 4.75 mm but fail to identify what tools or sieves are required to practice the invention.
Existence of working examples: There are limited working examples in the specification; Table 1 and Pages 18 and 19 of the specification discuss an example of two samples having particle size distributions of 0.85 mm to 4.75 mm and 0.45 mm to 4.75 mm. The examples do not disclose what tools or sieves are required for the generation of the accumulative passage rate. Figure 6 of the specification is referred to but no information regarding how the accumulative passage rate is generated is provided.
Quantity of experimentation needed: In view of the disclosure and claims as a whole, the quantity of experimentation needed would be high because the specification is lacking for guidance regarding the generation of an accumulative passage rate. There is no apparent disclosure regarding the sieve or tools needed. Even though the art of soil analysis, particle distribution, and soil stabilization for engineering feats is well-established such that there is a high degree of predictability for known soil samples with discrete dimension parameters (sizes), the ordinarily skilled artisan would be unable to make or use the invention as claimed due to the absence of any guidance regarding how to generate the passage rate. 
In other words, the specification does not identify the sieve or vessel through which the passage rate is determined. The ordinarily skilled artisan would be unfairly burdened with determining all potential combination of sieves and particle distributions. To be clear, the claims are not enabled because undue experimentation would be required to determine the tools and/or sieve(s) required for generation of accumulative passing rates.
As such, the invention is not enabled for the ordinarily skilled artisan to make and/or use the invention without undue experimentation.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is directed to a ground improvement material consisting of soil that satisfies the condition PUS x POS < 0.4. The metes and bounds of this claim are indefinite because the claim fails to require any information or structure that limits the apparatus or device through which the particles ‘pass’. To be clear, the claim is so broad as to encompass particles that do not pass through a material. For example, a handful of dirt placed on a desk has a passage rate (through the desk) of 0. Therefore, the product of PUS and POS is 0 (which is less than 0.4 as claimed) because nothing (including particles of any size or combination of sizes such that there is a smallest particle and largest particle) passes through the desk. Moreover, a situation involving any particles (including particulate, granules, agglomerates, and/or rocks) with a size too large to pass a sieve, screen, or other device would meet the invention as claimed because the passage rate would be zero. In the interest of furthering prosecution, it is suggested that Applicant amend the claims to include a particular particle size or range of sizes and specify the dimensions or other features of the passage device used to obtain accumulative passage rates. 
Additionally, the metes and bounds of claim 1 are indefinite because the scope of ‘ground improvement material consisting of soil’ is unclear. Soil has not been provided a special definition by the Applicant. As such, the plain meaning of ‘soil’ is utilized. Notably, the person of ordinary skill in the art would recognize and appreciate ‘soil’ as a comprehensive term for a variety of materials, both organic and inorganic as well as composition and sizes. To be clear, Applicant’s specification only describes soil as ‘an assembly of particles 15 having a variety of particle diameters’ (Page 12 lines 9-10). There is no way for the person of ordinary skill in the art before the time the invention was effectively filed to discern what Applicant means by soil 
The metes and bounds of claim 2 are indefinite; it is unclear what structure this feature imparts to the claim. Multiple accumulative passage rates can be determined depending upon the sieve or passage that the particles must pass through. As such, there are multiple and unclaimed grain size accumulation curves that could be generated for any particle size distribution. In the interest of furthering prosecution, the claim has been interpreted to require a product of the accumulative passage rates of less than 40% in view of Figure 7 of the specification.
Additionally, it appears that the generation of a ‘predetermined straight line’ is subjectively determined by whomever is practicing the invention which is indefinite as there is no standard provided for measuring/determining the ‘predetermined straight line’ (MPEP 2173.05(b)IV).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. “The effect of coarse aggregate gradation on the properties of self-compacting concrete” Non-Patent Literature (Of Record).
Regarding claim 1, Zhao et al. (hereinafter “Zhao”) teaches at 2.1.4 “Aggregates” and at Table 2 a particle distribution of coarse aggregate (natural crushed stone which reads on the broadest reasonable interpretation of ‘soil’ and ground improvement material; as only the coarse aggregate is being treated as the claimed ground improvement material, the claim meets the closed transitional phrase ‘consisting of’. To be clear, the coarse aggregate is the ground improvement material consisting of soil) of sizes 5 mm to 20 mm. Dmin is 5 and Dmax is 20. Dmax/4.45 =20/4.45 = 4.49. Similarly, 4.45Dmin = 4.45(5) = 22.25.
In the interest of the clarity of the record, it is noted that ‘soil’ has not been provided a special definition in the instant disclosure. As such, Zhao’s coarse aggregate is taken to meet the claimed soil. To be clear, the river sand fine aggregate is not taken to meet the claimed ground improvement material. It is tested by a different series of sieves from the coarse aggregate. There is no apparent definition or claim language limiting the interpretation of ‘ground improvement material’; as such, the coarse aggregate alone is taken to meet ‘ground improvement material’ when the term ‘ground improvement material’ is given its plain meaning and treated using the standard of broadest reasonable interpretation.
Zhao’s example is anticipatory based on at least two interpretations of the invention as claimed: 
First, the accumulative passage rates of PUS and POS are necessarily zero for the claimed calculations of PUS and POS because if we select the 20 mm sieve, 0% of 22.25 mm particles would pass while 100% of the 4.49 mm particles would pass while 100% of the 5 mm particles would pass. To determine PUS as claimed, we subtract the rates of passage of Dmin (which is the passage rate of the 5mm particles) from Dmax/4.45 (which is the passage rate of 
Second, and noting the calculations of PUS and POS which are directed to particle sizes outside of the particle distribution, the coarse aggregates of 5 to 20 mm would have a passage rate of 0 through a sieve size of 2.36 mm or less (‘cumulative pass amount’ in table 2). To be clear, coarse aggregates of 5 mm to 20 mm would not pass a 2.36 mm sieve.
With regard to the intended use/result achieved, Zhao’s coarse aggregate (for self-compacting concrete) would be capable of achieving enhanced strength absent evidence to the contrary.
With regard to the language requiring the particle diameter analysis of the soil to be conducted with respect to particle diameters ranging from Dmin to Dmax such that the grain size accumulation curve covers an entire distribution of particles of the soil, it is noted that Dmin is 5 and Dmax is 20 (Table 2 of Zhao ‘coarse aggregate’). Zhao’s cumulative pass amount% demonstrates that a particle analysis was conducted over the entire distribution (5 mm to 20 mm) of the coarse aggregate particles (meeting claimed soil).
Regarding claim 2, Zhao teaches the ground improvement material as applied to claim 1 above and further teaches that the product of the passage rates is 0 which is less than 40%.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Fujisaki et al. (JP 2013-257188 with machine translation; Of Record).
Regarding claims 1 and 2, Fujisaki et al. (hereinafter Fujisaki) teaches a method and system for measuring particle size distribution of granular material (Paragraph 0019) with the generation of a coarse particle size added curve (d ≥ d 1) and a fine particle size added curve (d ≤ d 1) (Paragraph 0014). Fujisaki further teaches that “[b]y converting the particle size indexes Ii and Ij calculated from the whole image G 0 and the partial image G 1 into the added and passing rates P (di) and P (dj), it is possible to create the particle size added curve P (d) of the granular material” (meeting claimed accumulative passage rates on the grain size accumulation curve) (Paragraph 0020 step (b)). Figure 2 also depicts the obtained grading curves. Fujisaki also discloses that the method is designed to provide a civil engineering structure such as an 
Fujisaki does not teach that the product of a first value (Fujisaki’s coarse particle curve) and a second value (Fujisaki’s fine particle curve) is less than 0.4. However, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to control the particle size distribution such that the resulting embankment structure possessed a controlled particle distribution ensuring high quality. Moreover, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the particle diameter distribution such that the grain size accumulation curves do not differ by more than 40%. 
Note: please see 112b rejection above at Item 13 (as previously presented in the Non-Final mailed 05/13/2020) where the Examiner interpreted the claim in this manner in the interest of furthering prosecution.
Response to Arguments
Applicant's arguments, filed 10/13/2020, have been fully considered but they are not persuasive.
Applicant’s hypothetical example provided at Page 2 of the Remarks is equally deficient for the same reasons the original disclosure is deficient because there is no indication of the generation/determination of an accumulative passage rate. It appears that Applicant’s hypothetical example is only describing the particle distribution rather than the passage rate/retention of those particles through the sieves. To be clear, for the 10 mm particle to be retained, a sieve must be used that has apertures smaller than 10 mm. There is no disclosure of the sieve used: it could be 1 mm or 9.5 mm. 
Only due to the simplicity of Applicant’s hypothetical example, it is clear to see that this particular particle separation sieving utilizes sieves of sizes that correspond approximately to every 1 mm unit from 10mm to 1 mm. A real particle distribution sample would not be so easy to 
As such, with regard to Applicant’s arguments regarding the written description rejection, Examiner respectfully disagrees and maintains that the claims lack sufficient written description because Pos and Pus are probabilities and are not determined by subtracting accumulative passage rates. Again, the originally filed disclosure does not identify the sieves necessary to generate the accumulative passage rate(s) of the particles passing through the sieves.
In response to Applicant’s argument regarding the enablement rejection at Page 3 of the Remarks that “an artisan would be able to generate a grain size accumulation curve for the soil, for example, using series of sieves of different sizes, even without guidance on which sieve or tool should be used”, Examiner respectfully but firmly disagrees. As discussed in the interview of 08/26/2020 (Interview Summary mailed 09/02/2020), Examiner maintains that without an express disclosure of what tooling (sieve, screen, mesh or other tool) is used to generate a gradation curve based on passing rates, two (or more) different people testing the exact same sample would arrive at different generated curves if not told to use the same standardized sieve series. In the interest of the clarity of the record, an excerpt of material from a Civil Engineering Course (see Charles Camp “Mechanical Analysis” NPL attached as pertinent prior art) has been provided. The NPL depicts a sieve analysis at Table 2 for a sample where the series of sieves are selected that have sieves sizes of less than 2.0 mm are used. This is contrasted with the Zhao sieves which have sieve sizes from 20 to 0.15 mm. An artisan testing a sample using the series of sieves of the Camp NPL would generate a different accumulative passing rate curve from an artisan testing the very same sample using the series of sieves of Zhao. Applicant’s invention is not enabled because the person of ordinary skill in the art could not practice the claimed invention without undue experimentation for the reasons explained in the Wands Factors analysis above.
Additionally, it is noted that Applicant’s arguments do not address the teachings of the Introduction to Geotechnical Engineering NPL 1.9 Importance of Soil Testing.
With regard to Applicant’s argument that the person of ordinary skill in the art could use “many standards” such as ASTM and Korean Industrial Standards to generate the curve, Examiner notes that that was never provided in the originally filed disclosure and, also, persons of ordinary skill in the art would understand that those standards are describing particular series of sieves to be used but rather standardized sizes of the sieves. The person of ordinary skill in the art would understand that a combination/series of sieves can be selected to generate a curve. Again, looking at the Camp NPL, standard U.S. sieve sizes are disclosed at Table 1 and at Table 2 only a few of these sieves are selected to generate the curve (see 10, 16, 30, 40, 60, 100, 200). As such, Applicant’s argument is not found persuasive.
With regard to Applicant’s statement that “neither Pos nor Pus can be possibly zero because Dmin (the smallest diameter) and Dmax (the largest diameter) are always non-zero values as long as the grain size accumulative curve covers an entire distribution of particles of the soil”, this is incorrect. Pos and Pus are not individual particle sizes but rather probabilities as asserted by Applicant’s own specification. Again, the specification fails to disclose the sieve(s) through which the particles pass. As such, the person of ordinary skill in the art is left to determine what series of sieves is used and it varies unreasonably. The product of Pos and Pus is claimed such that 0 is encompassed (see less than 0.4 as claimed). A product of Pos and Pus can occur at least in the scenario where tooling (like a sieve) is used such that no particles pass. There cannot be a non-zero passing rate if no particles pass through.
It is noted that Applicant’s arguments regarding the 112b rejection at Page 5 of the Remarks appears to be substantially the same as those provided for the 112a enablement rejection. The arguments are not found persuasive for the same reasons as articulated above.
In response to Applicant’s arguments at Page 7 of the Remarks that Zhao shows two different sets of coarse aggregate and thereby cannot disclose a Dmin and Dmax such that the 
It appears that the substance of Applicant’s argument at Page 7 of the Remarks takes issue the interpretation of the Zhao reference such that Applicant believes the entire disclosed fine and coarse aggregate should be interpreted as the ‘ground improvement material’ rather than the coarse aggregate alone. Examiner respectfully disagrees because it is noted that ‘soil’ or ‘ground improvement material’ has not been provided a special definition in the instant disclosure. As such, the river sand fine aggregate is not taken to meet the claimed ground improvement material. It is tested by a different series of sieves from the coarse aggregate. Importantly, there is no apparent definition or claim language limiting the interpretation of ‘ground improvement material’; as such, the coarse aggregate alone is taken to meet ‘ground improvement material’ when the term ‘ground improvement material’ is given its plain meaning and treated using the standard of broadest reasonable interpretation.
Moreover, the person of ordinary skill in the art would find Applicant’s argument to preclude coarse aggregate as being a ‘ground improvement material’ as unreasonable and would leave artisans unable to determine what is considered a ‘ground improvement material’.
In response to Applicant’s arguments concerning Fujisaki and that the rejection is a conclusory statement devoid of any analysis and is unquestionably improper, Examiner respectfully disagrees and points back to Paragraph 0002 of Fujisaki as relied upon at the bottom of Page 11 in the Non-Final Rejection mailed 05/13/2020 where it was clearly articulated that it is “necessary to appropriately confirm and manage the particle size of the granular material in order to ensure the quality of the structure” and that the optimization of the particle diameter (size) distribution such that the grain size accumulation curves do not differ by more than 40% is obvious.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: USDA “Soil” NPL and Charles Camp “Mechanical Analysis of Soil” for Civil Engineering Course 1101 describing sieve analysis for a soil and the generation of a particle distribution curve as reproduced below:

    PNG
    media_image1.png
    471
    730
    media_image1.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA MARIE MOORE whose telephone number is (571)272-8502.  The examiner can normally be reached on M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDRA MARIE MOORE
Primary Examiner
Art Unit 1731

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731